Order entered March 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01478-CR

                  DONTARIOUS JAMAL SCOTT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-81021-2019

                                      ORDER

      Appellant, who was convicted of continuous sexual abuse of a child under

the age for fourteen years, filed his brief on March 11, 2020. In his brief, appellant

identifies the victim by name. This Court does not allow a party to file a brief that

discloses the names of victims or witnesses who were children at the time of the

offenses, or the names of any other children discussed or identified at trial. See

TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain
sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of

. . . a birth date, a home address, and the name of any person who was a minor at

the time the offense was committed.”). Accordingly, we STRIKE appellant’s

brief.

         We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies the victim and any witnesses who were children at

the time of this or any other offense either generically (for example, “victim”) or

by initials only, including when quoting relevant portions of the record, giving a

statement of the case, or attaching an appendix.

         We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Presiding Judge, 296th Judicial District Court; Hunter Biederman, and the

Collin County District Attorney.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE